DETAILED ACTION
1.   This office correspondence is a response to the Pre-Appeal Brief request filed on November 22, 2021.  

1a. Status of claims:
            Claims 3-4, 9-10, and 15-16 are cancelled.
            Claims 1, 7, 13, and 21-24 are amended.
            Claims 1-2, 5-8, 11-14, and 17-24 are pending.

EXAMINER’S AMENDMENT

2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
     Authorization for this examiner’s amendment was given in a telephonic communication with Stephen A. Terrile Registration number 32,946 on 01/03/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A computer-implementable method for analyzing session paths associated with a website session, comprising:  
capturing website data, the website data representing user activity, the website data being associated with a single page application (SPA) type website, the SPA type website interacting with a user by dynamically rewriting a current web page;
generating mapped events associated with the user activity when interacting with the SPA type website;
grouping the mapped events by session, the grouping providing a plurality of groups of mapped events;

generating a session path graph representing the session path, the session path graph representing a web page element as a graph node and a sequence of interactions with various web page elements as graph edges, the session path graph representing a sequence of interactions with various web page elements during a particular session occurring within a particular time interval; and wherein
the generating mapped events is performed by a rules engine; and,
rules used by the rules engine are implemented to describe a result of an interaction of a user with a particular web page element, the rules comprising an action rule and a target rule, the action rule defining an action performed as a result of an associated user interaction with the particular web page element, the target rule defining a reference associated with a particular target web page element, the particular target web page element being invoked as a result of an associated user interaction with the particular web page element.

Claim 2. (Previously Presented) The method of claim 1, wherein:  
the website data comprises raw clickstream data;
the raw clickstream data is filtered to generate filtered clickstream data, the filtering being based upon a user attribute; and,
 the filtered clickstream data is used when generating the mapped events associated with the user activity.

            Claims 3 -4. (Canceled) 


Claim 5. (Previously Presented) The method of claim 1, further comprising:
filtering the user activity to generate a filtered user activity; and,
processing filtered user activity when generating the mapped events.


calculating session metrics based upon the mapped events; and, 
processing the mapped events and session metrics to generate session path data.


Claim 7. (Currently Amended) A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
capturing website data, the website data representing user activity, the website data being associated with a single page application (SPA) type website, the SPA type website interacting with a user by dynamically rewriting a current web page;
generating mapped events associated with the user activity;
grouping the mapped events by session, the grouping providing a plurality of groups of mapped events;
constructing a session path for each group of mapped events associated with the user activity; and,
 
generating a session path graph representing the session path; and wherein
the generating mapped events is performed by a rules engine; and,
rules used by the rules engine are implemented to describe a result of an interaction of a user with a particular web page element, the rules comprising an action rule and a target rule, the action rule defining an action performed as a result of an associated user interaction with the particular web page element, the target rule defining a reference associated with a particular target web page element, the particular target web page element being invoked as a result of an associated user interaction with the particular web page element.

Claim  8. (Previously Presented) The system of claim 7, wherein:  
the website data comprises raw clickstream data;
the raw clickstream data is filtered to generate filtered clickstream data, the filtering being based upon a user attribute; and,
the filtered clickstream data is used when generating the mapped events associated with the user activity.

Claims 9-10. (Canceled) 

Claim11. (Previously Presented )The system of claim 7, wherein the instructions executable by the processor are further configured for:  
filtering the user activity to generate a filtered user activity; and,
processing filtered user activity when generating the mapped events.

Claim 12. (Previously Presented) The system of claim 7, wherein the instructions executable by the processor are further configured for:  
calculating session metrics based upon the mapped events; and,
processing the mapped events and session metrics to generate session path data.

Claim 13. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
capturing website data, the website data representing user activity, the website data being associated with a single page application (SPA) type website, the SPA type website interacting with a user by dynamically rewriting a current web page;
generating mapped events associated with the user activity;

constructing a session path for each group of mapped events associated with the user activity; and,
generating a session path graph representing the session path; and wherein
the generating mapped events is performed by a rules engine; and,
rules used by the rules engine are implemented to describe a result of an interaction of a user with a particular web page element, the rules comprising an action rule and a target rule, the action rule defining an action performed as a result of an associated user interaction with the particular web page element, the target rule defining a reference associated with a particular target web page element, the particular target web page element being invoked as a result of an associated user interaction with the particular web page element.
Claim 14. (Previously Presented) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the website data comprises raw clickstream data
the raw clickstream data is filtered to generate filtered clickstream data, the filtering being based upon a user attribute; and,
the filtered clickstream data is used when generating the mapped events associated with the user activity.
Claims 15-16.(Canceled) 

 Claim 17. (Previously Presented) The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are further configured for:  
filtering the user activity to generate a filtered user activity; and,
processing filtered user activity when generating the mapped events.

Claim 18. Previously Presented) The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are further configured for:  
calculating session metrics based upon the mapped events; and,


Claim 19. (Previously Presented l) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are deployable to a client system from a server system at a remote location.  
Claim 20. (Previously Presented l) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Claim 21. (Currently Amended) The method of claim [[4]] 1, wherein:  
the action rule describes an interaction of a user with a search button resulting in an associated search function.
Claim 22. (Currently Amended) The method of claim [[4]] 1, wherein:  
the action rule describes an interaction of a user with a product index request resulting in provision of an index associated with a particular product.

Claim 23. (Currently Amended)The method of claim [[4]] 1, wherein:  
the target rule describes an interaction of a user with a search button resulting in an invoking of an associated web page element.

Claim 24. (Currently Amended) The method of claim [[4]] 1, wherein:  
the target rule describes an interaction of a user with a masthead link resulting in provision of an associated web page element.

REASONS FOR ALLOWANCE

Claims 1-2, 5-8, 11-14, and 17-24 are allowed.


           The prior art of the record does not disclose the limitations of   “ capturing website data, the website data representing user activity, the website data being associated with a single page application (SPA) type website, the SPA type website interacting with a user by dynamically rewriting a current web page; generating mapped events associated with the user activity when interacting with the SPA type website; grouping the mapped events by session, the grouping providing a plurality of groups of mapped events; constructing a session path for each group of mapped events associated with the user activity; and, generating a session path graph representing the session path, generating a session path graph representing the session path, the session path graph representing a web page element as a graph node and a sequence of interactions with various web page elements as graph edges, the session path graph representing a sequence of interactions with various web page elements during a particular session occurring within a particular time interval; and wherein the generating mapped events is performed by a rules engine and, rules used by the rules engine are implemented to describe a result of an interaction of a user with a particular web page element, the rules comprising an action rule and a target rule, the action rule defining an action performed as a result of an associated user interaction with the particular web page element, the target rule defining a reference associated with a particular target web page element, the particular target web page element being invoked as a result of an associated user interaction with the particular web page element,"  as recited in Applicant's claims 1-2, 5-8, 11-14, and 17-24. Claims 1-2, 5-8, 11-14, and 17-24of the instant application are allowed over said prior art of record.             
 
 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455           

/DAVID R LAZARO/Primary Examiner, Art Unit 2455